Citation Nr: 0011456	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board has construed the representative's brief on appeal 
as raising the issue of entitlement to service connection for 
a low back disorder as secondary to service-connected 
residuals of a fracture of the right tibia and fibula.  The 
veteran has also indicated that he is unemployed or unable to 
obtain more than temporary employment due to his service 
connected disability.  This contention is construed as 
raising the issue of entitlement to a total rating for 
compensation based on individual unemployability.  These 
issues have not been adjudicated by the RO, and therefore, 
the Board does not have jurisdiction over them.  Where the 
veteran or his representative raise a claim that has not yet 
been adjudicated, the proper course is to refer that issue to 
the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  These 
issues are, accordingly, referred to the RO for adjudication.


REMAND

The veteran is currently rated as 10 percent disabled for 
residuals of the fracture of left tibia and fibula under 38 
C.F.R. § 4.71a; Diagnostic Code 5262 (1999). 

The currently assigned 10 percent disability rating requires 
malunion of the tibia and fibula with slight knee or ankle 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998). 
In order to warrant a 20 percent disability rating, the 
evidence would need to show malunion of the tibia and fibula 
with moderate knee or ankle disability.  For a 30 percent 
disability rating, the evidence would need to show malunion 
of the tibia and fibula with marked knee or ankle disability. 
A 40 percent disability rating requires nonunion of the tibia 
and fibula with loose motion, requiring brace.

The veteran was afforded a VA examination in March 1998, 
however, this examination contained essentially no findings 
as to the range of motion, or degree of instability or 
subluxation in the veteran's right knee.  The veteran has 
essentially asserted that his disability has worsened since 
the previous VA examination in October 1996.  Current 
findings as to the extent of the veteran's right knee 
disability are essential in evaluating his claim.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In a statement dated in November 1998, a VA physician 
reported that the veteran was receiving treatment for 
conditions that included right leg pain at a VA medical 
center.  It does not appear that records of treatment 
subsequent to August 1997, have been obtained.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The VA physician also appears to contradict the VA examiner 
by concluding that the veteran's current symptomatology is 
attributable to the service connected fracture residuals, 
while the examiner concluded that they were attributable to 
conditions not currently at issue.  

The veteran has also reported that his disability has caused 
difficulty in obtaining more than temporary employment.  This 
contention potentially raises the question of entitlement to 
an extra-schedular evaluation.  In such a case the veteran 
must be afforded an opportunity to submit employment records 
showing the impact of his disability on employment.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  


In view of the foregoing, this case is remanded for the 
following:

1.  The RO should request that the 
veteran report all treatment he has 
received for a right leg disability since 
August 1997.  The RO should then take all 
necessary steps to obtain records of such 
treatment that are not already part of 
the claims folder.  These efforts should 
include action to obtain records of the 
veteran's treatment at the Long Beach VA 
Medical Center.

2.  The veteran should also be invited to 
submit employment or other records that 
would show the impact of the fracture 
residuals on his ability to maintain 
employment.


3.  The RO should then afford the veteran 
an appropriate examination to evaluate 
the residuals of the service-connected 
fracture of the right tibia and fibula.  
The examiner should report the range of 
motion and the degree of any instability 
or subluxation in the right knee and 
ankle.  The examiner is also requested to 
render an opinion as to whether any 
disability found in the right knee or 
ankle is attributable to the service 
connected fracture or to other 
conditions.  

The examiner should determine whether the 
fracture residuals are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

4.  After ensuring that all of the 
requested development has been completed 
to the extent possible, the RO should re-
adjudicate the veteran's claim with 
consideration of the provisions of 38 
C.F.R. § 3.321 (1999).  If the benefit 
sought continues to be denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim, and that his failure, without good cause, to report 
for scheduled examinations could result in a denial of the 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





